Opinion issued March 10, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00766-CV
                            ———————————
    IN RE ARNOLD BROWN, DBA ARNOLD BROWN CONSTRUCTION
                      COMPANY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Arnold Brown, dba Arnold Brown Construction Company, filed a

petition for writ of mandamus challenging the trial court’s order striking relator’s

pleadings and entering an interlocutory judgment.1 Relator argued that the trial court

abused its discretion in imposing death penalty sanctions.


1
      The underlying case is Monica Hawkins v. Arnold Brown dba Arnold Brown
      Construction Company, et al., cause number 2011-49521, pending in the 189th
      District Court of Harris County, Texas, the Honorable Scot Dollinger presiding.
        Because the trial judge who signed the orders challenged in this proceeding is

no longer on the bench, this Court issued an order for the successor judge to

reconsider the previous judge’s orders. See TEX. R. APP. P. 7.2(b). A supplemental

clerk’s record was filed on November 13, 2019 containing a new order signed by the

successor judge vacating the portion of the prior order imposing death penalty

sanctions and ordering the parties to file an agreed scheduling order with new

deadlines for discovery and trial.

        Accordingly, this Court issued an order advising relator that unless a response

was filed within ten days the Court would consider dismissal of this petition as moot.

No response was filed.

        The petition is dismissed as moot. Any pending motions are also dismissed as

moot.

                                     PER CURIAM
Panel consists of Justices Keyes, Lloyd, and Kelly.




                                           2